Motion by appellant for a stay, pending appeal from a filiation order and a support order, granted on condition that within 20 days after entry of the order hereon, appellant shall file and serve an undertaking for $4,000, with corporate surety, to pay all the sums required to be paid in the event the support order be affirmed in whole or in part or in the event the appeal be dismissed. Motion by appellant to dispense with printing, granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s and respondent’s typewritten briefs, which shall include a copy of the opinions, if any, of the court below. The appellant and respondent are directed to file six copies of their respective typewritten briefs and to serve one copy on each other. Beldock, P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.